PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Richard et al.
Application No. 14/233,603
Filed: 18 Apr 2014
For: COSMETIC AND/OR DERMATOLOGICAL COMPOSITION CONTAINING A MEROCYANINE DERIVATIVE COMPRISING SPECIFIC...
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “Petition Under 37 C.F.R. § 1.183” filed on June 24, 2021, requesting waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the terminal disclaimer filed concurrently with the petition be disqualified as prior art in accordance with 37 CFR 1.104(c)(5)(ii) in order for the terminal disclaimer to be effective to overcome the double patenting rejections. 

For the reasons set forth below, the petition under 37 CFR 1.183 is DISMISSED

Pursuant to petitioner’s authorization on page 6 of the petition under 37 CFR 1.183, the petition fee of $420 under 37 CFR 1.17(f) for the petition under 37 CFR 1.183 has been charged to petitioner’s deposit account.


RELEVANT STATUTE AND REGULATIONS

	Pre-AIA  35 U.S.C. 103(c) provides:

	(1) Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person.

	(2)    For purposes of this subsection, subject matter developed by another person and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person if—



	(B)    the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and

	(C)    the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

	(3)    For purposes of paragraph (2), the term “joint research agreement” means a written contract, grant, or cooperative agreement entered into by two or more persons or entities for the performance of experimental, developmental, or research work in the field of the claimed invention.

	
37 CFR 1.71(g) provides:

(1) The specification may disclose or be amended to disclose the names of the parties to a joint research agreement as defined in § 1.9(e). 
(2) An amendment under paragraph (g)(1) of this section must be accompanied by the processing fee set forth in § 1.17(i) if not filed within one of the following time periods: (i) Within three months of the filing date of a national application; (ii) Within three months of the date of entry of the national stage as set forth in § 1.491 in an international application; (iii) Before the mailing of a first Office action on the merits; or (iv) Before the mailing of a first Office action after the filing of a request for continued examination under § 1.114.
*****

37 CFR 1.104(c)(5)(ii) provides:

	Subject matter which qualifies as prior art under 35 U.S.C. 102(e), (f), or (g) in effect prior to March 16, 2013, and a claimed invention in an application pending on or after December 10, 2004, or in any patent granted on or after December 10, 2004, will be treated as commonly owned for purposes of 35 U.S.C. 103(c) in effect prior to March 16, 2013, on the basis of a joint research agreement under 35 U.S.C. 103(c)(2) in effect prior to March 16, 2013, if:

	(A)    The applicant or patent owner provides a statement to the effect that the subject matter and the claimed invention were made by or on behalf of the parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), which was in effect on or before the date the claimed invention was made, and that the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and

	(B)    The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

	37 CFR 1.321(d) provides:

	A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:

	(1)    Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section;

	(2)    Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding;

	(3)    Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

	37 CFR 1.183 provides:

	In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

DECISION

In the present petition filed under 37 CFR 1.183, applicant requests waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the terminal disclaimer, filed concurrently with the petition, be disqualified as prior art as set forth in 37 CFR 1.104(c)(5)(ii). Applicant asserts the following on page 4 of the present petition: 

Beginning with the first office action on the merits, the Examiner rejected claims based on the provisional ground of nonstatutory double patenting (NDP as being unpatentable over claims of copending Application No. 14/232915, which matured into US Patent 9,550,730 (reference Patent).

Currently, in view of the Examiner’s Answer dated February 11, 2021 claims 30-41, 44-45, 47-49, 52 and 53 stand rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,550,730 to Winkler et al. in view of US 2009/0264657 A1 to Wagner et al.

On April 9, 2021, Applicant filed a RCE with a request for three-month suspension. Responsive to this NDP rejection, Petitioner submits herewith a Terminal Disclaim over U.S. Patent No. 9,550,730 (hereinafter “the Reference Patent”), based on a joint research agreement. Additionally, Petitioner submits herewith an Amendment amending the Specification of the present Application to identify the parties to the joint research agreement, and a Statement Under 37 C.F.R. § 1.104(c)(5)(ii)(A). 

Petitioner notes, however, that the Reference Patent is not prior art to the present Application, as both applications have the same effective filing date, namely, July 21, 2011. As discussed above, 37 C.F.R. § 1.321(d) does not provide for filng a terminal disclaimer in situations where the subject and reference applications or patents developed under a joint research agreement meet the statutory requirements to be deemed commonly owned pursuant to pre-AIA  35 U.S.C 103(c), but the reference application would not otherwise qualify as prior art under pre-AIA  35 U.S.C. 103.

The practical effect of this is that the Petitioner is now subject to the extraordinary and unjust situation where the Office’s NDP rejection cannot be overcome under the rules, by the Terminal Disclaimer submitted herewith.

 
Accordingly, applicant contends that justice requires the Director to waive the non-statutory requirement in 37 CFR 1.321(d) that the reference being disclaimed over be disqualified as prior art under either pre-AIA  35 U.S.C. 102(e), (f), or (g) in accordance with 37 CFR 1.104(c)(5)(ii)  in order to allow the terminal disclaimer filed under 37 CFR 1.321(d) and concurrently with this petition to be approved and given full effect.

Applicant’s instant petition under 37 CFR 1.183 has been fully considered.

The provisions of 37 CFR 1.321(d) do not provide a mechanism to file a terminal disclaimer in the situation where the instant application and a non-prior art reference listed in the terminal disclaimer meet the statutory requirements to be deemed commonly owned pursuant to pre-AIA  35 U.S.C. § 103(c)(2) (by establishing the existence of a joint research agreement in accordance with 37 CFR 1.104(c)(5)(ii)). This is the situation for which the instant petition was filed. 

A review of the record reveals that applicant has not met the requirements to establish the existence of a joint research agreement with respect to U.S. Patent No. 9,550,730 and the instant application in accordance with 37 CFR 1.104(c)(5)(ii) because a statement in accordance with 37 CFR 1.104(c)(5)(ii)(A) has not been submitted. The applicant has met the requirement set forth in 37 CFR 1.104(c)(5)(ii)(B) to disclose the names of the parties to the joint research agreement by amending the specification on June 24, 2021. The fee set forth in 37 CFR 1.71(g)(2) is not required for the June 24, 2021 amendment because it was timely filed.  Specifically, it was filed before the mailing of a first Office action after the filing of the request for continued examination.

In addition, the terminal disclaimer filed on June 24, 2021 does not meet all of the formal requirements for a terminal disclaimer under 37 CFR 1.321(d). The prior art disqualification requirement in 37 CFR 1.321(d) can only be waived for a terminal disclaimer that otherwise complies with all of the requirements of 37 CFR 1.104(c)(5)(ii) (except for the reference(s) being disqualified as prior art for which waiver is being presently requested) and all other formal terminal disclaimer requirements set forth in 37 CFR 1.321(d). The June 24, 2021 terminal disclaimer does not comply with 37 CFR 1.321(d) because it does not disclaim the terminal part of the term of the patent to be granted on the instant application that extends beyond the full statutory term of the reference patent that is subject to the enforcement provision in the terminal disclaimer. The enforcement provision in 37 CFR 1.321(d) requires applicant to waive the right to separately enforce any patent granted on the instant application and the reference patent that formed the basis for the double patenting. The reference listed in the terminal disclaimer that limits the term of the patent to be granted on the instant application must match the reference listed in the enforcement provision in the terminal disclaimer. In the June 24, 201 terminal disclaimer, the term of the patent to be granted on the instant application is limited by the full statutory term of U.S. Patent No. 9,950,730 (emphasis added).  The reference patent subject to the enforcement provision in the terminal disclaimer is U.S. Patent No. 9,550,730 (whose claims formed the basis for the nonstatutory double patenting rejection as set forth in the Examiner’s Answer of February 11, 2021).  

Furthermore, the June 24, 2021 terminal disclaimer was an improper modification of USPTO forms. The applicant modified the text on the PTO/SB/26 terminal disclaimer form but did not remove all of the text identifying the form as an Office form. Any modification of USPTO forms must comply with 37 CFR 1.4(d)(5), which states, in part:

The existing text of a form, other than a certification statement, may be modified, deleted, or added to, if all text identifying the form as an Office form is removed. The presentation to the Office (whether by signing, filing, submitting, or later advocating) of any Office form with text identifying the form as an Office form by a party, whether a practitioner or non-practitioner, constitutes a certification under § 11.18(b) of this chapter that the existing text and any certification statements on the form have not been altered other than permitted by EFS-Web customization.
For the reasons set forth herein, the present petition is dismissed.

The time period for filing a renewed petition is governed by 37 CFR 1.181(f). Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail/notification date of this decision, and extensions of time under 37 CFR 1.136(a) are not permitted. The reply should include a cover letter entitled “Renewed Petition pursuant to 37 CFR 1.183.” This is not a final agency action within the meaning of 5 U.S.C 704. 

A petition fee will not be required for a renewed petition requesting reconsideration of this decision. Applicant must file a new terminal disclaimer with the request for reconsideration. A new terminal disclaimer fee will not be required for the corrected terminal disclaimer. 


CONCLUSION

1.    The June 24, 2021 petition filed under 37 CFR 1.183 is dismissed.

2.    The terminal disclaimer filed on June 24, 2021, is being forwarded to the paralegal staff for processing. 

3.   Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET